Citation Nr: 1223243	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-27 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for malignant melanoma of the left hip.

2.  Entitlement to service connection for malignant melanoma of the left hip.


REPRESENTATION

Appellant represented by:	Margaret A. Matthews, Agent


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], and [redacted]



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 9, 1962 to October 31, 1966. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 RO decision that in pertinent part, determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for malignant melanoma of the left hip.

In April 2012, a Board hearing was conducted at the RO by the undersigned Veterans Law Judge (i.e., a Travel Board hearing).  A transcript of this hearing is of record.  The Veteran submitted additional pertinent evidence to the Board at his hearing, and he and his representative waived his right to initial consideration of this additional evidence by the RO.  38 C.F.R. § 20.1304 (2011).  So the Board may consider this additional evidence in the first instance.

Because the claim for service connection for malignant melanoma of the left hip  has been previously considered, denied, and not timely appealed, there has to be new and material evidence to reopen this claim to warrant further consideration of it on its underlying merits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Indeed, regardless of the RO's determination in this regard, the Board must make this threshold determination, because it in turn affects the Board's jurisdiction to consider this claim on its underlying merits, i.e., on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); and Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  See also McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to the instant appeal, in an unappealed May 2000 rating decision, the RO most recently denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for malignant melanoma of the left hip.

2.  Some of the evidence received since the prior decision is not cumulative or redundant of evidence already of record and considered in that decision, relates to an unestablished fact necessary to substantiate this claim, and raises a reasonable possibility of substantiating this claim.

3.  There is an approximate balance of evidence for and against the claim as to whether the Veteran's malignant melanoma of the left hip was incurred during his military service or to a compensable degree within the first post-service year.


CONCLUSIONS OF LAW

1.  The May 2000 rating decision that denied the Veteran's application to reopen the claim of entitlement to service connection for malignant melanoma of the left hip is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2011).

2.  New and material evidence having been received, the claim for service connection for malignant melanoma of the left hip is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Resolving all reasonable doubt in his favor, the Veteran's malignant melanoma of the left hip was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board reopens the claim for service connection for malignant melanoma of the left hip on the basis of new and material evidence being received, and grants the service connection claim on the merits.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II.  New and Material Evidence

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  In this case, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  See also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible"). 

The RO initially considered and denied the claim for service connection for  malignant melanoma of the left hip in a March 1971 rating decision.  The Veteran appealed this decision to the Board, and in a February 1973 decision, the Board denied service connection for malignant melanoma of the left hip, finding that it was not incurred in or aggravated by service, and was not manifested to a compensable degree within one year of the Veteran's separation from active duty service in October 1966.  The Veteran and his representative were provided with a copy of that decision. 

On reconsideration in March 1974, an expanded panel of the Board affirmed the February 1973 Board decision.  The Veteran and his representative were provided with a copy of that decision.  

In August 1995, the Veteran again claimed service connection for malignant melanoma of the left hip, including as secondary to Agent Orange (herbicide) exposure during service in Vietnam.

In February 2000, the representative's motion for reconsideration of the March 1974 Board decision was denied by the Vice Chairman. 

In an April 2000 decision, the Board denied the Veteran's claim for service connection for malignant melanoma of the left hip, now claimed as due to Agent Orange exposure in service.  The Veteran and his representative were provided with a copy of that decision, and he did not appeal it to the United States Court of Appeals for Veterans Claims (Court).

In a May 2000 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim for service connection for malignant melanoma of the left hip.  The Veteran was properly notified of the May 2000 decision by way of a letter dated in May 2000, and he did not appeal.  Moreover, no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the May 2000 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 20.1105 (2011).   

At the time of the May 2000 rating decision, there was no medical evidence of malignant melanoma of the left hip during service or within the first post-service year.  The evidence of record at the time of that prior decision included his STRs which are entirely negative for malignant melanoma of the left hip and negative for any skin disorder of the hip.  Private medical records dated after service reflect that he was treated for a malignant melanoma of the left hip in July 1968, which was excised at that time.  He later underwent additional related surgeries in August 1968 and March 1970, and thereafter had chronic left leg lymphedema as a result of the August 1968 surgery.  At the time of the prior decision, the claims file also included several affidavits, including from two fellow servicemembers who served with him in Vietnam and noted his large dark mole in service, from his wife who noted a significant change in his left hip mole immediately after his separation from service, and from his mother-in-law, a friend, and his brother regarding the appearance of the mole shortly after service.  The claims file also included medical opinions from several private physicians collectively to the effect that it was possible that the malignant changes of the hip lesion had begun more than a year prior to the diagnosis of malignant melanoma in July 1968.  The claims file also included an October 1973 medical opinion from the Armed Forces Institute of Pathology (AFIP) to the effect that the probable date of onset of the malignant melanoma was not known.  

Also of record at the time of the prior May 2000 RO decision was testimony from the Veteran and his wife regarding her observation of changes in the left hip mole immediately after service, and regarding his decision to delay medical care for the mole until the summer of 1968 due to various obligations.  By a letter dated in October 1995, a private physician, J.C.H., MD, stated that upon his review of private medical records dated in July 1968, in which the Veteran reported that he had a pigmented lesion of the left iliac crest which was present for a number of years, it would seem evident that the lesion was present during his service in Vietnam.

Evidence received since the May 2000 denial includes duplicate copies of service treatment records.  This evidence is duplicative, not new, as it was of record at the time of the prior denial.  Additional evidence also includes private medical records relating to treatment for prostate cancer.  This evidence, though new, is not material as it does not tend to show that the Veteran's prior malignant melanoma of the left hip is related to service.

Evidence received since the May 2000 denial also includes copies of Board decisions relating to other Veterans, a copy of a July 2011 technical report by the Defense Threat Reduction Agency regarding radiation exposure of Coast Guard personnel, photographs of the Veteran without a shirt, apparently during his service in Vietnam, internet and journal articles regarding skin cancer and sun exposure, hearing testimony by the Veteran and his wife, written argument by the Veteran's representative to the effect that his malignant melanoma of the left hip was caused by radiation exposure in service, and a May 2008 letter by a private physician, D.G.S., MD, to the effect that the Veteran's melanoma could have resulted from excessive sun exposure in Vietnam, and his recurrent skin infections of the leg were likely related to his service.

In alleging that his malignant melanoma of the left hip began in service and was noted shortly thereafter by his wife, the Veteran is merely reiterating the same argument he made prior to the RO denying his claim in May 2000.  So this is not new evidence.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); Untalan v. Nicholson, 20 Vet. App. 467 (2006) (New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.).

However, some of the additional evidence, when considered in combination with the other evidence of record, is both new and material.  Specifically, the claims file now contains a new medical opinion suggesting a link between service and the malignant melanoma of the left hip.  Thus, this evidence relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim, so this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection 

The Veteran served on active duty from November 9, 1962 to October 31, 1966, including service in Vietnam.  The Veteran's DD Form 214 reflects that he served in the Air Force, and his primary military occupational specialty was that of weapons con. sys. mechanic.

He essentially contends that he had an existing mole on his left hip prior to service, and that it changed and became cancerous during service, which was first noticed by his wife the day after his separation from service in October 1966.  He has asserted that the mole became cancerous in service as a result of exposure to radiation (from his work on radar equipment), excessive sun (including in Vietnam), or Agent Orange.  He and his wife have repeatedly stated that he did not notice changes in the mole during service, that his wife was the first one to notice these changes, and that he delayed obtaining medical care of the mole until the summer of 1968 due to various obligations.  He has also asserted that his service separation examination in 1966 was inadequate, and that his mole was not examined at that time.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain diseases like malignant tumors are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

When determining service connection, all theories of entitlement - direct, presumptive and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97   (1997).  Establishing continuity of symptomatology since service under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation. Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, or within a presumptive period, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where the determinative issue involves medical causation or a medical diagnosis, there generally must be competent medical evidence to the effect that the claim is plausible; lay assertions in this regard generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494   (1992).  A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

But there are exceptions to this general rule.  Lay testimony is competent, for example, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). So supporting medical evidence is not always or categorically required to establish current disability and link it to the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

As to the Veteran's contentions regarding Agent Orange, under 38 C.F.R. § 3.307(a)(6), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  Id.  As previously conceded by VA, the Veteran had service in the Republic of Vietnam during the Vietnam era, and thus his exposure to Agent Orange has been presumed.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2011).  

However, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010). 

Turning now to the facts of this particular case.  Malignant melanoma is not one of the diseases recognized by VA as etiologically related to exposure to herbicide agents used in Vietnam.  Moreover, the VA Secretary has specifically determined that the presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for melanoma.  Thus, presumptive service connection for this disease under 38 C.F.R. § 3.309(e) is not warranted.

As to the Veteran's contentions regarding radiation, service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. Brown, 11 Vet. App. 74, 77 (1998). 

First, there are certain types of cancer, not including melanoma, that are presumptively service connected, specific to radiation-exposed veterans. 38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2011).  Second, when a 'radiogenic disease' (such as skin cancer) first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1) (2011).  The Board notes that 38 C.F.R. § 3.311 does not provide presumptive service connection for radiogenic disease but provides special procedures to help a Veteran prove his or her claim on a direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered on a direct basis under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran does not contend, and the evidence does not show, that he participated in nuclear weapons testing, or that he was present at certain sites following the detonation of a nuclear bomb or the production of nuclear material, or that he underwent medical procedures involving radiation therapy.  Here, there is no evidence to suggest that the Veteran was a "radiation-exposed veteran" as defined above, nor has he alleged that he participated in one of the listed "radiation risk activities."  See 38 C.F.R. § 3.309(d)(ii).  Rather, he and his representative contend that exposure to radiation from radar caused his condition. The Court has taken judicial notice that naval radar equipment emits microwave-type non-ionizing radiation which is not subject to review under the ionizing radiation statute and regulations.  Rucker v. Brown, 10 Vet. App. 67 (1997) citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984. 

The Board finds that the Veteran was not exposed to ionizing radiation, and thus the presumptions listed above are inapplicable in his case.  Rucker, supra.  Thus, because the Veteran's claim does not involve exposure to ionizing radiation, they instead come under the purview of the general service connection provisions.

As noted above, his STRs are entirely negative for malignant melanoma of the left hip and negative for any skin disorder of the hip.  In an August 1966 report of medical history, the Veteran offered several complaints, but denied a history of tumor, growth, cyst or cancer, and denied a history of skin diseases.  On separation medical examination in August 1966, the Veteran's skin was listed as normal, and a malignant melanoma of the left hip was not diagnosed.

The first diagnosis of malignant melanoma of the left hip is dated in July 1968.  In an early July 1968 treatment note, Dr. L. stated that the Veteran presented with a villus pigmented lesion of the left hip, and indicated that he believed it was a pigmented nevus, and he scheduled him for excision of the lesion.  Later that month, it was noted that a pathology report showed that the lesion was malignant melanoma.  He later underwent additional related surgeries in August 1968 and March 1970, and thereafter had chronic left leg lymphedema as a result of the August 1968 surgery.  

The file contains several affidavits from the Veteran's friends and family dated in 1971.  Affidavits from two fellow servicemembers who served with him in Vietnam reflect that they observed his large dark mole in service.  An affidavit from his wife reflects that she observed a significant change in his left hip mole immediately after his separation from service and urged him to see a doctor about it, which he finally did in 1968.  His mother-in-law stated that she observed the mole shortly after service and it looked like the ash on the end of a cigarette.  His brother stated that he recalled his family discussing the mole at Christmas in 1966, and he saw it at that time, when it was large and black.  His friend said he saw a large black mole on the Veteran's left hip at the beach in August 1967.  

Several letters from private physicians are contained in the claims file.  In a January 1971 letter, R.A.L., MD, stated that he saw the Veteran in late July 1968, at which time a lesion was removed from his flank, which was subsequently found to be malignant melanoma.  He then underwent a left radical groin dissection, and developed lymphadema of the left leg.  In a December 1970 letter, J.C.H., MD, reported a similar history.  In August 1971, Dr. Z. stated that he could not provide a professional opinion without examining the Veteran and reviewing pertinent findings, but stated that it was theoretically possible for a malignant melanoma to be stimulated by exposure to the emanations of microwave generating equipment, and it was also conceivable that overexposure to sunlight could have the same effect.  He added that this did not establish the premise that all malignant melanomas are related to either.  

In October 1971, Dr. L. stated that he saw the Veteran in July 1968 with a pigmented lesion in the area of the left iliac crest which reportedly had been present for a number of years.  At that time the lesion had undergone noticeable change and was excised.  He stated that the date of onset of malignant changes of the longstanding pigmented lesion of the left flank could not be accurately determined, but he felt there was a distinct possibility that such a change could have occurred a year or more prior to the Veteran's initial visit to him.  In January 1973, Dr. L. stated that the date of onset of the malignant changes of the pigmented lesion could not be accurately determined, but he felt it was probable that such a change could have occurred a year or more prior to the Veteran's initial visit to him.

An October 1973 medical opinion from the Armed Forces Institute of Pathology (AFIP) is to the effect that the probable date of onset of the malignant melanoma was not known, and there was no known reliable data to determine the exact interval between the incipient phase of such a tumor and its removal.

In January 1974, M.C.M., MD, stated that he had reviewed the Veteran's pathology slides regarding his lesion, diagnosed as malignant melanoma.  He indicated that there was no indication of a pre-existing nevus, and hence he considered that the malignant melanoma did not arise in association with a nevus.  He said it was impossible for him to say whether a nevus pre-existed at this site or to say whether or when a nevus transformed into a malignant melanoma.

By a letter dated in October 1995, a private physician, J.C.H., MD, stated that upon his review of private medical records from Dr. L. dated in July 1968, in which the Veteran reported that he had a pigmented lesion of the left iliac crest which was present for a number of years, it would seem evident that the lesion was present during his service in Vietnam.

In a May 2008 letter, a private physician, D.G.S., MD, indicated that he treated the Veteran for a number of years for recurrent cellulitis of his leg with secondary septicemia as a consequence of chronic leg lymphedema, which was a direct consequence of surgical and oncologic treatment for melanoma of the left thigh.  He stated that melanoma is a direct result of excessive sun exposure in fair-skinned individuals such as the Veteran and could certainly have resulted from such excessive solar exposure while in the Vietnamese climate during his active service there.  He said the Veteran's flare-ups of skin infections of the leg were likely related to conditions experienced as a result of his service in the military in Vietnam.

The medical evidence demonstrates that the Veteran was diagnosed with malignant melanoma of the left hip in 1968.  The determinative issue, then, is whether this condition is somehow attributable to the Veteran's military service. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) the Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Board cannot determine lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See also Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (rejecting broad-sweeping, categorical, rejections of lay evidence and testimony without discussing the underlying reasons and bases).  But in Buchanan and other precedent cases, the Federal Circuit Court also has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See, e.g., Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

Here, ever since 1971, the Veteran and his wife have consistently reported that she noticed a dramatic change in his left hip mole on the day after his separation from service, and urged him to seek treatment, which he finally did in July 1968.  Also in 1971, fellow servicemembers recalled seeing a dark mole in service, and various family and friends recalled seeing an alarming mole in 1966 and that the Veteran had not sought treatment until more than a year later despite his wife's urging.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.159(a)(2).  The Board therefore finds that these multiple lay statements, are both competent and credible as to the observed changes in the left hip mole in 1966 and as to the continuity of these changes until the lesion was excised in 1968 and diagnosed as malignant melanoma.   See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence).

Although several doctors said they could not definitively state that the malignant melanoma of the left hip was incurred in service, in view of the totality of the evidence, including the STRs, the private medical records, the report by the AFIP, the Veteran's current complaints and credible report of continuity of mole symptomatology after service until 1968, and bearing in mind the benefit-of-the-doubt rule, the Board finds that the evidence of record is at least in equipoise, and malignant melanoma of the left hip was as likely as not incurred during his service or to a compensable degree within the first post-service year.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Consequently, service connection for malignant melanoma of the left hip is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a).

ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for malignant melanoma of the left hip, and the claim is reopened.

Service connection for malignant melanoma of the left hip is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


